Citation Nr: 1644760	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  14-21 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residual scar of the right ulna fracture, status-post open reduction internal fixation (ORIF) surgery.

2.  Entitlement to an initial compensable evaluation for status-post right distal ulnar fracture.  

3.  Entitlement to a compensable evaluation based on multiple, non-compensable service-connected disabilities. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1996 to July 1999. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which granted the Veteran's claims of residual scar of the right ulna fracture, status-post ORIF surgery and status-post right distal ulnar fracture and assigned non-compensable evaluations for each disability, and denied a compensable evaluation based on multiple, non-compensable service-connected disabilities. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded an examination for his disabilities on appeal in February 2013.  Subsequently, in his December 2013 notice of disagreement, he indicated that his wrist pain was getting worse with age.  Also, during the pendency of the appeal the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 
§ 4.59."  Id. at 169-70.  While the February 2013 evaluation included range of motion testing, the examiner did not indicate whether such motion was passive or active.  Therefore, the Veteran should be afforded another examination to address these deficiencies and to afford him an updated examination particularly in light of his contentions of his disabilities worsening with time.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Consideration of entitlement to 10 percent rating based upon multiple, noncompensable service-connected disabilities is inextricably intertwined with the pending claims for a higher initial ratings for right arm disability and scar.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).
 
Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be afforded a VA orthopedic examination to ascertain the current severity and manifestations of his service-connected status-post right distal ulnar fracture.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner must utilize the appropriate Disability Benefits Questionnaire, and in order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing for the right elbow/forearm in the following areas:
    Active motion
    Passive motion

2. The Veteran should be scheduled for a VA skin examination to ascertain the current severity and manifestations of his service-connected residual scar of the right ulna fracture, status-post ORIF surgery.  The claims folder, to include any relevant electronic records, should be available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner must elicit a full history from the Veteran regarding his service-connected scar and report all signs and symptoms necessary for rating the scar.  In particular, he or she should provide the size of the scar and indicate whether it is painful, unstable, superficial, deep, or nonlinear.  The examiner should also note any other disabling effects or functional impairment resulting from the scar.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




